BRIAN E. FROSH                                                                                              ELIZABETH F. HARRIS
Attorney General                                                                                         Chief Deputy Attorney General


                                                                                                            CAROLYN QUATTROCKI
                                                                                                            Deputy Attorney General

                                                STATE OF MARYLAND
                                OFFICE OF THE ATTORNEY GENERAL
  FACSIMILE NO.                                                                                              WRITER’S DIRECT DIAL NO.



(410) 576-6955                                                                                                    (410) 576-6996
                                                                                                           wshiff@oag.state.md.us
                                                           October 6, 2020

              The Honorable Deborah L. Boardman
              United States Magistrate Judge
              United States District Court for the District of Maryland
              101 W. Lombard Street
              Baltimore, Maryland 21201

                       Re:      The Estate of Malcolm Bryant v. The Baltimore City Police
                                Department
                                Case No. ELH 19-384

              Dear Judge Boardman:

                      The State’s Attorney for Baltimore City receieved two subpoenas
              for the production of its case files relating to it prosecution of Malcolm
              Bryant. Per Judge Hollander’ Order (ECF 68 ), the State’ Attorney
              produced the non-privileged portion of the file in August 2020. The
              privilege log (provided to this Court yesterday via email) was provided to
              counsel on September 9, 2020.

                      Following receipt of the privilege log, undersigned counsel and
              counsel issuing the subpoenas conferred. The State’s Attorney agreed to
              provide two documents that she had initially designated as privileged (the
              letter to victim’s mother and the letter to Ms. Powell; items 2 & 3 on the
              privilege log). Requesting counsel provided me with correspondence to
              the court dated September 21, 2020.

                     Most of the privilege documents fall into two categories: either
              attorney work product or a provided document with redactions for
              personal identifying information.




                                           200 Saint Paul Place ❖ Baltimore, Maryland, 21202-2021
                                 Main Office (410) 576-6300 ❖ Main Office Toll Free (888) 743-0023
           Consumer Complaints and Inquiries (410) 528-8662 ❖ Health Advocacy Unit/Billing Complaints (410) 528-1840
Health Advocacy Unit Toll Free (877) 261-8807 ❖ Homebuilders Division Toll Free (877) 259-4525 ❖ Telephone for Deaf (410) 576-6372
                                                 www.marylandattorneygeneral.gov
The Honorable Deborah L. Boardman
October 6, 2020
Page 2

            With regard to the documents identified as protected pursuant to
     the work product, many are drafts of documents disclosed. The State’s
     Attorney cannot fathom a substantial need for those materials to be
     produced as the final versions were provided. Draft documents often
     indicate the thought process of the attorney (it can easily be compared to
     the final document).

             A significant portion of the documents over which work product privilege
     is asserted relate to the notes of trial counsel. These notes include mental
     impressions, conclusions and opinions. These notes may give insight about the
     State’s Attorney’s practice with respect to trial preparation policies, trial strategy,
     motions practice and jury selection. There can be no substantial need for those
     notes. This is the heart of the work product privilege. If such materials were
     subject to discloure, “ much of what is now put down in writing would remain
     unwritten…the effect on the legal profession would be demoralizing. And the
     interests of the client and the cause of justice would be poorly served.” United
     States v. Nobles, 422 U.S. 225, 237 (1975).

             Based on my September conversation with counsel, the document
     primarily desired by counsel is the 15 page memo from Lauren Lipscomb
     to Marilyn Mosby. The memo, dated May 9, 2016, contains Ms.
     Lipscomb’ impressions about the proceedings, the investigation conducted
     by the State’s Attorney’ Office following the post-conviction proceedings
     and her recommendation about how to proceed. While it does contain
     recitations of facts and procedural matters, this information would be
     available to counsel from the documents provided. The only other factual
     information available is a discussion in the memo summarizing interviews
     with witnesses who testified at trial (I believe counsel is most interested in
     Ms. Powell’s comments). The content of the memo is Ms. Lipscomb’s
     summary of the conversation and her impressions. Ms. Powell is
     scheduled for deposition next week. Surely, counsel can ask her about her
     memories of (1) the underlying facts; (2) her trial testimony; (3) what she
     remembers telling anyone at or near the time of Mr. Bryant’s release; and
     (4) what she currently remembers. There cannot be a substantial need for
     Ms. Lipscomb’s impressions of Ms. Powell’s comments to her. None of
     the documents contains a recorded or signed statement from Ms. Powell.
     Also, when Mr. Bryant was released from prison and a nolle prosequi
     entered on the charges against him, the underlying murder became an
     open investigation. Disclosure of counsel’s thoughts and impressions in
The Honorable Deborah L. Boardman
October 6, 2020
Page 3

     an open matter potentially risks the ability to successfully prosecute
     the case in the future.

            The remaining disputed issue is the redaction of personal
     identifying information from disclosed documents. In general, personal
     identifying information is redacted from documents produced by state
     agencies due to privacy concerns. Requesting counsel has not identified
     any specific individual to me for whom this personal identifying
     information is desired. The redactions are mininal. They have the
     documents. They simply indicated that they do not believe the redactions
     are appropriate.

            Requesting counsel has expressed concerns that the privilege log is
     insufficient for them to determine whether a privilege was properly
     asserted. I have not received any specific requests to supplement a
     particular entry. The privilege log provides sufficient information to
     identify the nature of the document and the reason for the privilege. If a
     particular entry requires additional factual information, such as a date or
     an author, it can be provided.

           I look forward to addressing these matters on Thursday morning.
     Thank you for your courtesy and consideration.

                                        Respectfully yours,

                                        /s/ Wendy L. Shiff

                                        Wendy L. Shiff
                                        Assistant Attorney General

     cc:    All Counsel (via ECF)
